DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 06/08/2022 have been fully considered but they are not persuasive.
Applicant amended claims 1, 4, and 5 of grammatical and syntax errors.
Applicant argues that Zhang ‘701 fails to comprise 1-n and 1-m rollers. This argument is stated incorrectly in that Zhang does not explicitly teach n number and m number of rollers. Zhang ‘701 teaches of an upstream and downstream portion roller table with a number of rollers. However, as explained in the previous Office Action, the numbering of the rollers holds no patentable weight because it does not change the function of the apparatus. Zhang ‘701 is not relied upon to teach the roller tables at an initial and final state. The rejection of claim 1 is a combination of Zhang ‘701 and Zhang ‘250. 
Applicant argues that Zhang ‘701 teaches of a rigid roller table that does not have an initial state of roller that is symmetric and a final state of rollers that are bent. Examiner agrees that Zhang ‘701 teaches of a rigid roller table; however, the primary reference (Zhang ‘701) does not need to teach of a flexible roller table, rather only needs to show motivation to modify the arc. Examiner combines the primary reference with Zhang ‘250 that teaches of a flexible roller table. The flexible roller table taught by Zhang ‘250 can have an initial state and final state in the position claimed. Incorporating these into the positions to the upstream and downstream portion of Zhang ‘701 would be within the skill of one of ordinary skill in the art at the time of invention.
Applicant argues for claim 1 that Zhang ‘701 is suitable for producing smaller glass with high precision while the flexible roller table is suitable for producing larger glass. Claim 1 has no size limitation. Claim 2 has size limitations which are read on by Zhang ‘250.
Applicant argues that Zhang ‘701 refers to a transition section for transferring glass into a tempered forming section. Claim 1 refers to a device used in forming glass, not whether the glass is tempered before or after encountering the claimed device. The claimed device refers to the forming/bending that occurs on the glass sheet and does not explain about the tempering process. Regardless if the glass sheet in Zhang ‘701 is tempered before or after their apparatus, it does not change the applicability of the reference to the rejection of the claimed device.
Applicant argues that the purpose of Zhang ‘701 solves the problem of unloading the glass after tempering while the claimed invention solves the problem of blowing out the front section of the glass to reduce the glass quality defect. This is not persuasive because it is not claimed; the Applicant is stating observational benefits that hold no patentable weight to the claimed device. Additionally, “blowing out the front section of the glass” is not in the instant specification.
Applicant argues that Zhang ‘250 does not teach how to accomplish an arc-shaped gradual change state. The Examiner relies on Zhang ‘250 for a flexible roller shaft table. The Examiner fails to see how Zhang ‘250 does not teach of changing the arc-shape as a whole, as this is explained in [0012, 0034, 0042]. This is combined with the upstream and downstream portion of Zhang ‘701 to have an initial and final state. 
Applicant argues that Zhang ‘250 improves the consistency of the front and rear curvature of glass and the present application can have an infinite straight edge length. If the claimed invention can produce an “infinite straight edge length”, the Examiner would be very surprised; however, this is not claimed nor is it supported by the specification.
	Applicant argues that Zhang ‘250 teaches of molding the glass in one pass which is different from the claim 1 in two portions. The glass being molded in one pass is different from the upstream and downstream section. Applicant argues that the claimed process processes the glass sheet in two portions. This is not persuasive to the Examiner because the upstream and downstream portion roller table are described in a way to be a reference point for symmetry for the initial/final state of the curved glass sheet. The gravity bending and bending by the roller table does not read as processing the glass twice because gravity bending is inherent to softened glass under the influence of gravity.  
	Applicant argues that Han ‘187 is rigid and teaches of a rigid roller shaft table. Han ‘187 teaches of Fig. 1 in which a flexible roller table can be seen between steps 1-C and 1-D. Furthermore, size limitation of the glass sheet is not present in claim 5.
	Pointing out the differences between the claimed invention and each individual reference is not sufficient to overcome a rejection based on a combination of the references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 208 USPQ871 (CCPA 1981); In re Merck & Co., Inc., 231 USPQ375 (Fed. Cir. 1986).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN-202717701-U, English machine translation provided by Espacenet, henceforth referred to as Zhang ‘701) and further in view of Zhang et al (CN-202849250-U, English machine translation provided by Espacenet, henceforth referred to as Zhang ‘250).
Regarding Claim 1, Zhang ‘701 teaches of a device for producing single curved tempered glass comprising a heating section and a forming section each provided with a roller table set (Line 185-187). The forming roller table set consists of transition roller table 9, reading on an upstream portion close to the heating section, and a bending forming roller table 5, reading on a downstream portion farther away from the heating section (Line 234-238). Zhang ‘701 further teaches that the distance and number of roller tables are adjusted to fit the desired shape of curved glass (Line 239-240). The initial state of the first roller table in the upstream portion is parallel with the heating section (Fig. 2, Line 192-194). Zhang ‘701 teaches that the shape of the curved glass is adjusted and fixed (Line 189-191) and the embodiment of only lower layer roller (Line 242), reading on the upper generatrix of the table is fitted to a shape of the lower surface of the glass.
Zhang ‘701 teaches of the roller table needs to be adjusted to a curved shape, and fixed, without adjustment capability during production (Line 189-191). In related roller table bending glass art, Zhang ‘250 teaches of a flexible shaft roller table that gradually changes the arc shape to be processed [0034]. The flexible shaft roller table gradually goes from an initial state to a final state, such as a parabolic arc shape (Fig. 11, Line 257), reading on the initial states of the 1st, 2nd, 3rd, …, and mth rollers table are the same as the nth roller table set and the corresponding transited final states. It would be obvious to one of ordinary skill in the art at the time of invention to modify Zhang ‘701 with the flexible shaft roller table capabilities of Zhang ‘250 for smoother production of severely curved tempered pieces of glass.

Regarding Claim 2, according to modified Zhang of Claim 1, Zhang ‘250 discusses the difficulty in tempering and bending glass with front and rear length of more than 5 meters (Line 46-47). Examiner interprets the front length corresponding to the length of the upstream portion is 5 meters or less, that falls within the claimed range.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the length of the upstream portion that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).
Furthermore, In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled.

Regarding Claim 3, according to modified Zhang of claim 1, Zhang ‘701 discloses in Fig. 1 a roller table system without a downstream portion. Bending forming roller table 5 is the upstream portion, and connecting roller table 6 transports the glass for discharging without bending.
 
Regarding Claim 4, according to modified Zhang of claim 1, Zhang ‘250 (Line 202-205) teaches of the flexible shaft roller table initially being flat (infinitely large radius, corresponding to r) and gradually changing the shape to a curved surface (with radius, corresponding to R). The initial state and final state of the roller table arc is such that r is not smaller than R, because r is flat/infinitely large.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN-202717701-U, henceforth referred to as Zhang ‘701) further in view of Zhang et al (CN-202849250-U,henceforth referred to as Zhang ‘250) as applied to Claim 1 above, and further in view of Han (CN-102408187-A, English translation provided by Espacenet).
Regarding Claim 5, according to modified Zhang ‘701 of claim 1, Zhang ‘701 teaches of equipment that bends glass but does not fully disclose a method using their invention. In related roller table bending glass art, Han teaches of a similar forming roller group following a heating section in which the process steps comprise heating the glass to a tempering temperature (Line 87) before transferring to a roller group first under the influence of gravity (Line 88-91), further bending the glass in the roller group by force (Line 93-96), and continue to blow the glass in an equivalent cold quenching step (Line 98). 
	Regarding step 3 bending, Zhang ‘701 teaches of an upstream portion and a downstream portion but is silent on bending from an initial state to a final state. From the above rejection of claim 1, Zhang ‘250 teaches of a flexible roller table that can change its arc shape. Zhang ‘250 teaches of the equipment but not specifically the bending step of the upstream and downstream portion. Han teaches in Fig. 1 that glass is inserted between roller tables and goes from an initial state (1-C) to final state (1-D).  It would be obvious to one of ordinary skill in the art at the time of invention to use modified Zhang by heating, transferring, bending, and quenching the glass to produce single curved tempered glass.
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN-102826742-A Shi et al teaches a glass toughening and reversible forming mechanism on rollers.
US-20040244424-A1 Tsuchiya et al teaches of using segmented curved rollers to add a second axes to curve
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741